Exhibit 10.1

 

Global Partners LP
Long-Term Incentive Plan

 

Grant of Phantom Units

 

Grantee:

(the “Grantee”)

 

 

Grant Date:

(the “Grant Date”)

 

1.                                      Grant of Phantom Units.  Global GP LLC
(“GPLLC”) hereby grants to you          Phantom Units under the Global Partners
LP Long-Term Incentive Plan (the “Plan”) on the terms and conditions set forth
herein and in the Plan, which is incorporated herein by reference as a part of
this agreement (“Agreement”). For the avoidance of doubt, this grant of Phantom
Units does not include a tandem grant of distribution equivalent rights.

 

2.                                      Vesting/Forfeitures. Except as otherwise
provided in this Agreement, the Phantom Units will vest in accordance with the
vesting schedule set forth in the following table, provided that you remain
continuously employed by the Company or an Affiliate from the Grant Date through
each vesting date set forth below (each, a “Vesting Date”):

 

Vesting Date

 

Cumulative Vested Percentage

 

 

 

 

 

 

 

 

 

 

If, on any Vesting Date, the application of the vesting schedule set forth above
results in a fractional Phantom Unit becoming vested, the number of Phantom
Units vesting on such date shall be rounded up to the next whole number of
Phantom Units.

 

3.                                      Events Occurring Prior to Vesting.
Notwithstanding Paragraph 2 to the contrary,

 

(a)                                 Death or Disability. If your employment with
GPLLC terminates as a result of your death or a “disability” (defined in your
employment agreement with GPLLC, or in the absence of such an agreement,
Section 409A(a)(2)(C) of the Code), the Plan’s Committee, in its sole
discretion, shall determine whether any or all of the Phantom Units granted to
you that have not yet vested shall become vested, shall be forfeited, or shall
continue to vest pursuant to their terms as if your employment with GPLLC had
continued through the date upon which the last Phantom Units granted hereunder
are vested and paid.

 

(b)                                 Retirement. If your employment with GPLLC
terminates as a result of your voluntary retirement on or after age 62 and you
have at least 10 years of service with GPLLC or its predecessors at the time of
your retirement, the Plan’s

 

--------------------------------------------------------------------------------


 

Committee, in its sole discretion, shall determine whether any or all of the
Phantom Units granted to you that have not yet vested shall become vested or
forfeited.

 

(c)                                  Involuntary Termination. If your employment
with GPLLC is terminated by GPLLC for any reason other than “Cause” (as defined
in your employment agreement with GPLLC, or in the absence of such an agreement,
as defined in Paragraph 3(d) below), the Plan’s Committee, in its sole
discretion, shall determine whether any or all of the Phantom Units granted to
you that have not yet vested shall become vested or forfeited.

 

(d)                                 Termination for Cause; Voluntary
Termination. If your employment with GPLLC is terminated (1) by GPLLC for Cause,
or (2) by you (other than by retirement pursuant to 3(d) above), all unvested
Phantom Units then held by you that have not vested shall automatically be
forfeited without payment upon such termination. For the purposes of this
Agreement:

 

(A)                               If you are not party to an employment
agreement with GPLLC that contains a definition of Cause, Cause shall be defined
to mean (i) your continual disregard of or failure to follow any written
rules or policies of GPLLC, the Partnership and their Affiliates, (ii)  your
repeated failure or refusal to perform your duties as an employee, (iii)  your
embezzlement, misappropriation of assets or property (tangible or intangible) of
GPLLC, the Partnership and/or their Affiliates, (iv)  your gross negligence,
misconduct, neglect of duties, theft, fraud, or breach of fiduciary duty to
GPLLC, the Partnership and their Affiliates, (v)  your unauthorized disclosure
of any trade secret or confidential information of GPLLC, the Partnership and/or
their Affiliates or any other act of disloyalty to GPLLC, the Partnership and
their Affiliates, (vi)  the commission of an act which constitutes unfair
competition with GPLLC, the Partnership and/or their Affiliates or which induces
any customer or supplier to breach a contract with GPLLC, the Partnership and/or
their Affiliates, (vii)  an act by you which creates adverse publicity for
GPLLC, the Partnership and their Affiliates, (viii)  your conviction of a
felony, including a plea of guilty or no contest, or (ix) your breach of the
Non-Competition Agreement (as defined below).

 

Notwithstanding the foregoing, if you are party to an employment agreement with
GPLLC that contains a definition of “constructive termination” or “good reason”
or a similar term, and your termination of your employment with GPLLC is
determined finally by an arbitrator or court of competent jurisdiction to
constitute constructive termination or termination with good reason or the like,
then the Plan’s Committee, in its sole discretion, shall determine whether any
or all of the Phantom Units granted to you that have not yet vested shall become
vested or forfeited.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Change of Control. All outstanding Phantom
Units held by you automatically shall become fully vested upon a Change of
Control (as defined in your employment agreement with GPLLC, or in the absence
of such a definition, as defined below).

 

“Change of Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events:  (i) any sale, lease,
exchange or other transfer or disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of GPLLC or the
Partnership to any Person and/or its Affiliates, other than to GPLLC, the
Partnership and/or any of their Affiliates; (ii)  the consolidation,
reorganization, merger or other transaction pursuant to which more than 50% of
the combined voting power of the outstanding equity interests in GPLLC cease to
be owned by the Persons (including Affiliates thereof) who own such interests as
of the effective date of the initial public offering of Units (each such Person,
an “Original Holder”); provided that, any transaction involving a transfer from
an Original Holder to another Original Holder shall be disregarded for purposes
of Paragraph 3(e)(ii) and shall not be considered in determining whether a
Change of Control has occurred; or (iii)  GPLLC (or an Affiliate thereof)
ceasing to be the general partner of the Partnership.

 

For purposes of this Paragraph 3, “employment with GPLLC” shall include being an
Employee of, or a Consultant to, GPLLC or an Affiliate.

 

4.                                      Payments.  As soon as administratively
practicable after a Vesting Date, or, if vesting occurs upon a Change of Control
as provided in Paragraph 3(e), as soon as administratively practicable on or
following such Change of Control, but in all events not later than 2½ months
following the vesting of the Phantom Unit, you shall be paid one Unit for each
such vested Phantom Unit, subject to Paragraph 7; provided, however, the
Committee may, in its sole discretion, direct that a cash payment be made to you
in lieu of the delivery of such Unit.  Any such cash payment shall be equal to
the Fair Market Value of the Unit on the day immediately preceding the payment
date.  If more than one Phantom Unit vests at the same time, the Committee may
elect to pay such vested Award in Units, cash or any combination thereof, in its
discretion.

 

5.                                      Limitations Upon Transfer. All rights
under this Agreement shall belong to you alone and may not be transferred,
assigned, pledged, or hypothecated by you in any way (whether by operation of
law or otherwise), other than by will or the laws of descent and distribution
and shall not be subject to execution, attachment, or similar process. Upon any
attempt by you to transfer, assign, pledge, hypothecate, or otherwise dispose of
such rights contrary to the provisions in this Agreement or the Plan, or upon
the levy of any attachment or similar process upon such rights, such rights
shall immediately become null and void.

 

6.                                      Restrictions. By accepting this grant,
you agree that any Units that you may acquire upon payment of this award will
not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable federal or state securities laws. You also

 

3

--------------------------------------------------------------------------------


 

agree that (i)  the certificates representing the Units acquired under this
award may bear such legend or legends as the Committee deems appropriate in
order to assure compliance with applicable securities laws, (ii)  GPLLC may
refuse to register the transfer of the Units to be acquired under this award on
the transfer records of the Partnership if such proposed transfer would in the
opinion of counsel satisfactory to the Partnership constitute a violation of any
applicable securities law, and (iii)  the Partnership may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Units to be acquired under this award.

 

7.                                      Withholding of Taxes. To the extent that
the grant, vesting or payment of a Phantom Unit results in the receipt of
compensation by you with respect to which GPLLC or an Affiliate has a tax
withholding obligation for any reason, you shall pay to GPLLC or the Affiliate
such amount of money as GPLLC or the Affiliate may require to meet its
withholding obligations under applicable law. With respect to any required tax
withholding, you may (a) direct GPLLC or the Affiliate to withhold from the
Units to be issued to you pursuant to Paragraph 4 of this Agreement the number
of Units necessary to satisfy the tax withholding obligation, which
determination will be based on the Units’ Fair Market Value on the date of
withholding; or (b) deliver cash to GPLLC or the Affiliate sufficient to satisfy
the tax withholding obligation. If you fail to make an election, GPLLC or the
Affiliate shall automatically proceed as if you had elected the withholding
option described in subparagraph (a) by withholding a number of Units issuable
to you pursuant to Paragraph 4 of this Agreement necessary to satisfy the tax
withholding obligation. In the event GPLLC or an Affiliate determines that the
aggregate Fair Market Value of the Units withheld as payment of any tax
withholding obligation is insufficient to discharge that tax withholding
obligation, then you must pay to GPLLC or the Affiliate, in cash, the amount of
that deficiency immediately upon GPLLC’s or the Affiliate’s request.

 

8.                                      Rights as Unitholder. You, or your
executor, administrator, heirs, or legatees shall have the right to vote and
receive distributions on Units and all the other privileges of a unitholder of
the Partnership only from the date of issuance of a Unit certificate in your
name representing payment of a vested Phantom Unit.

 

9.                                      Non-Competition.  As a condition of your
receipt of this Grant of Phantom Units, you agree to execute the
Confidentiality, Non-Competition, and Non-Solicitation Agreement that is
attached hereto as Exhibit A (the “Non-Competition Agreement”). You acknowledge
and agree that the restrictions set forth in the Non-Competition Agreement are
reasonable in all respects and no greater than necessary to protect GPLLC’s
legitimate business interests, including the protection of its confidential
information, trade secrets and goodwill.  You also acknowledge that in receiving
this Grant of Phantom Units, you are receiving new consideration above and
beyond any consideration to which you were entitled but for your entry into the
Non-Competition Agreement, and if you fail to execute the Non-Competition
Agreement and deliver it to the Company on or before July 10, 2013, you shall
forfeit all Phantom Units granted hereunder.

 

10.                               Insider Trading Policy. The terms of
Partnership’s Insider Trading Policy (the “Policy”) with respect to Units are
incorporated herein by reference. The timing of the delivery of

 

4

--------------------------------------------------------------------------------


 

any Units pursuant to a vested Phantom Unit shall be subject to and comply with
such Policy.

 

11.                               Binding Effect. This Agreement shall be
binding upon and inure to the benefit of any successor or successors of GPLLC
and upon any person lawfully claiming under you.

 

12.                               Entire Agreement. Except as modified by, and
subject to the terms of, any written employment, severance or change of control
agreement between us or between you and an Affiliate, the Plan and this
Agreement constitute the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
the Phantom Units granted hereby; provided, however, that this Agreement is in
addition to and does not supersede or replace any prior or contemporaneous
agreement between you and GPLLC, the Partnership, or any of their Affiliates
relating to confidentiality, non-disclosure, non-competition, or
non-solicitation.

 

13.                               Modifications. Except as provided below, any
modification of this Agreement shall be effective only if it is in writing and
signed by both you and an authorized officer of GPLLC.

 

14.                               Conflicts and Governing Law. In the event of
any conflict between the terms of this Agreement and the Plan, the Plan shall
control. In the event of any conflict between the terms of this Agreement and
any written employment, severance or change of control agreement between us or
between you and an Affiliate, the written employment, severance or change of
control agreement shall control. Capitalized terms used in this Agreement but
not defined herein shall have the meanings ascribed to such terms in the Plan,
unless the context requires otherwise. This grant shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to conflicts of laws principles thereof.

 

 

GLOBAL GP LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

5

--------------------------------------------------------------------------------